— Appeal by defendant from (1) a judgment of the County Court, Westchester County, rendered November 5, 1973, convict*935ing him of assault in the first degree, assault in the second degree and possession of a weapon, dangerous instrument and appliance, as a misdemeanor, upon a jury verdict, and imposing sentence, and (2) (by permission) an order of the same court, dated December 10, 1974, which denied, without a hearing, his motion to vacate the judgment. Judgment and order affirmed. No opinion. Martuscello, Acting P. J., Latham, Margett and Brennan, JJ., concur; Shapiro, J., concurs, with the following memorandum: Defendant was indicted for murder and, in separate counts, for assault in the first and second degrees and possession of a weapon, dangerous instrument and appliance, as a misdemeanor. He was acquitted of murder and manslaughter in the first degree. He was found guilty of assault in the first degree, assault in the second degree and possession of a weapon. Although the verdict may be inconsistent, that is not a ground for setting it aside where the defendant has been indicted for separate crimes in separate counts (Dunn v United States, 284 US 390; People v Sciascia, 268 App Div 14, affd 294 NY 927; People v Williams, 47 AD2d 262).